DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, this claim is unclear because of the recitation of “The system of claim 10,”. For the purpose of examination, claim 10 has been read as depending upon claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heusinkveld (EP 1464926 A1, hereinafter Heusinkveld).

Regarding claim 1, Heusinkveld teaches an oil monitoring system (see Fig. 3, oil monitoring system comprising all elements show) comprising: at least one oil sensing unit (see Fig. 3 and [0033], oil level float 47) to provide at least one oil condition signal from at least one location within a rotary meter to be monitored (see Fig. 3, [0018], and [0033], oil level float 47 provides an oil level signal from the oil reservoir 9 of the rotary meter 1); and a main control unit configured to be coupled to at least one oil condition sensing unit (see Fig. 3 and 4; see also [0033], signal from the oil condition sensing unit sent to control device as described); wherein the main control unit is configured to: detect a condition of oil at the at least one location using the at least one oil condition sensing unit (see [0033], control unit receives signal from the oil condition sensing unit and determined condition (level) of the oil as described).
Heusinkveld above fails to specifically teach one or more alarm signaling interfaces; and a main control unit configured to be coupled to the one or more alarm signaling interfaces; and control at least one of the one or more alarm signaling interfaces to provide an alarm in response to the condition of oil detected.
However, Heusinkveld does teach that the system includes an alarm signal such that when the oil level becomes too low, the oil level signal is sent to the control device (see [0033], wherein the Examiner interprets that a signal indicating that the oil level is too low is an alarm signal).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, that the system of Heusinkveld includes alarm signal interfaces connected to the main control unit in order to alert the user that the oil level is too low. This is because one of ordinary skill in the art would have recognized that the user is necessarily alerted to the oil level when it is too low in order to remedy the situation and prevent damage to the flow meter.

Regarding claim 2, Heusinkveld above teaches all of the limitations of claim 1.
Furthermore, Heusinkveld teaches that the location collects oil within the rotary meter (see Fig. 3, location 9 is an oil reservoir).

Regarding claim 6, Heusinkveld above teaches all of the limitations of claim 1.
Furthermore, Heusinkveld teaches that the at least one location comprises at least two locations and the main control unit receives one oil condition signal from the at least one oil condition sensing unit (see Fig. 4 and [0025], main control unit receives second oil condition signal from a second location via the oil pressure sensor 24).
Heusinkveld fails to specifically teach that the main control unit receives one oil condition signal from the at least one oil condition sensing unit via an OR gate.
However, as previously described, Heusinkveld teaches that signals from both a first oil condition sensing unit (47) and a second oil condition sensing unit (24) are sent to the main control unit (see [0025] and [0033]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Heusinkveld above such that the main control unit received signals via an OR gate. This would allow for an alert signal caused by either overpressure, underpressure, or low oil levels to be monitored by the main control unit, thereby ensuring the prevention of damage to the rotary meter by the user.

Regarding claim 7, Heusinkveld above teaches all of the limitations of claim 1.
Heusinkveld above fails to specifically teach that the main control unit comprises a storage device and wherein the main control unit is further configured to control a logging of the alarm to the storage device.
However, Heusinkveld additionally teaches that the control unit is connected to a read-out device (see Claim 2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Heusinkveld such that the control system includes a storage device. This is because it is well known in the art of measuring and testing to utilize a memory device connected to a control unit and read-out in order to provide the user with historical data.

Regarding claim 8, Heusinkveld above teaches all of the limitations of claim 1.
Heusinkveld above fails to teach that the at least one location comprises one or both of a magnetic meter chamber and a thrust chamber.
However, as described above, Heusinkveld teaches a system for monitoring the oil levels of a rotary meter (see Abstract and [0018]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art lacking criticality, to modify the system of Heusinkveld such that the oil level sensor was placed in any location that would allow the indication of the oil level within the meter. This is because monitoring the oil level within the meter is required to prevent damage to multiple moving components within the meter.

Regarding claim 9, Heusinkveld above teaches all of the limitations of claim 1.
Furthermore, Heusinkveld teaches that the one or more alarm signaling interfaces comprise any of a display unit and a communication interface to communicate the alarm to a location remote from the rotary meter (see [0034] and Claim 2, the control device is provide with an interface 52 for communication to an external device).

Regarding claim 10, Heusinkveld above teaches all of the limitations of claims 1 and 9.
Furthermore, Heusinkveld teaches that the communication interface comprises or is coupled to an antenna (see [0034], use of wireless communication device considered by the Examiner as including an antenna).

Regarding claims 11 and 12, Heusinkveld above teaches all of the limitations of claim 1.
Furthermore, Heusinkveld teaches that the at least one oil condition sensing unit comprises an open-collector output sensor such that the sensor is open when an oil level is low (see [0033], use of Reed switch, which opens when the magnetic flow approaches the switch);  wherein the open-collector output sensor is a floater level switch (see [0033], use of Reed switch corresponding to the float 47).

Regarding claim 14, Heusinkveld above teaches all of the limitations of claim 1.
Furthermore, Heusinkveld teaches that the condition of oil comprises an oil level of the rotary meter (see [0033]).

Regarding claim 15, Heusinkveld teaches a rotary meter with an oil monitoring system (see Fig. 3 and [0018], oil monitoring system for rotary meter comprising all elements show), wherein the oil monitoring system comprises: at least one oil sensing unit (see Fig. 3 and [0033], oil level float 47) to provide at least one oil condition signal from at least one location within a rotary meter to be monitored (see Fig. 3, [0018], and [0033], oil level float 47 provides an oil level signal from the oil reservoir 9 of the rotary meter 1); and a main control unit configured to be coupled to at least one oil condition sensing unit (see Fig. 3 and 4; see also [0033], signal from the oil condition sensing unit sent to control device as described); wherein the main control unit is configured to: detect a condition of oil at the at least one location using the at least one oil condition sensing unit (see [0033], control unit receives signal from the oil condition sensing unit and determined condition (level) of the oil as described).
Heusinkveld above fails to specifically teach one or more alarm signaling interfaces; and a main control unit configured to be coupled to the one or more alarm signaling interfaces; and control at least one of the one or more alarm signaling interfaces to provide an alarm in response to the condition of oil detected.
However, Heusinkveld does teach that the system includes an alarm signal such that when the oil level becomes too low, the oil level signal is sent to the control device (see [0033], wherein the Examiner interprets that a signal indicating that the oil level is too low is an alarm signal).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, that the system of Heusinkveld includes alarm signal interfaces connected to the main control unit in order to alert the user that the oil level is too low. This is because one of ordinary skill in the art would have recognized that the user is necessarily alerted to the oil level when it is too low in order to remedy the situation and prevent damage to the flow meter.

Regarding claim 16, Heusinkveld teaches a method, comprising: receiving at least one oil condition signal from at least one oil sensing unit from at least one location within a rotary meter to be monitored (see [0033], oil condition signal (oil level) received from the oil sensing unit (oil level sensor 47); detecting a condition of oil at the at least one location using the at least one oil condition sensing unit (see [0033], oil condition signal (oil level) received from the oil sensing unit (oil level sensor 47).
Heusinkveld above fails to specifically teach controlling at least one of one or more alarm signaling interfaces to provide an alarm in response to the condition of oil detected.
However, Heusinkveld does teach that the system includes an alarm signal such that when the oil level becomes too low, the oil level signal is sent to the control device (see [0033], wherein the Examiner interprets that a signal indicating that the oil level is too low is an alarm signal).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, that the method of Heusinkveld includes providing alarm signal interfaces connected to the main control unit in order to alert the user that the oil level is too low. This is because one of ordinary skill in the art would have recognized that the user is necessarily alerted to the oil level when it is too low in order to remedy the situation and prevent damage to the flow meter.

Regarding claim 17, Heusinkveld above teaches all of the limitations of claim 16.
Heusinkveld above fails to specifically teach that the alarm triggers a preventative maintenance action in respect of the rotary meter.
However, as described above, Heusinkveld does teach that the system includes an alarm signal such that when the oil level becomes too low, the oil level signal is sent to the control device (see [0033], wherein the Examiner interprets that a signal indicating that the oil level is too low is an alarm signal).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, that the method of Heusinkveld includes triggering preventative maintenance action with respect to the rotary meter. This is because one of ordinary skill in the art would have recognized that the user would alerted to the oil level when it is too low in order to remedy the situation and prevent damage to the flow meter.

Regarding claim 19, Heusinkveld above teaches all of the limitations of claim 16.
Furthermore, Heusinkveld teaches that the condition of oil comprises oil level of the rotary meter (see [0033]).

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heusinkveld as applied to claims 1, 16, and 17 above, and further in view of Ganiger et al. (US PGPUB 2019/0063678 A1, hereinafter Ganiger).

Regarding claim 13, Heusinkveld above teaches all of the limitations of claim 1.
Heusinkveld fails to teach that the at least one oil condition sensing unit comprises a spectrometer.
Ganiger teaches an lubricant monitoring system (see Abstract) wherein the lubricant reservoir is monitored with a spectrometer (see [0058], lubricant reservoir 90 monitored with a Raman spectrometer as described).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Heusinkveld such that the oil condition sensor unit included a spectrometer as suggested by Ganiger. This allows for the lubricant quality to be monitored, ensuring that lubricant maintains the required characteristics for the system.

Regarding claim 18, Heusinkveld above teaches all of the limitations of claims 16 and 17.
Heusinkveld fails to teach that the method performs oil contamination monitoring of the rotary meter and wherein the method comprises resuming oil contamination monitoring in accordance with the method after performance of the preventative maintenance action.
Ganiger teaches an lubricant contamination monitoring system (see Abstract) wherein the lubricant reservoir is monitored with a spectrometer (see [0058], lubricant reservoir 90 monitored with a Raman spectrometer as described) in order to determined contamination or deterioration of the oil (see Abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Heusinkveld such that the oil contamination monitoring system for continuous monitoring of oil contamination as suggested by Ganiger. This ensures that the lubricant maintains the required characteristics for the system.

Allowable Subject Matter
Claims 3-4 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3-5 and 20, Heusinkveld in view of Ganiger above represents the best art of record. However, Heusinkveld in view of Ganiger above fails to encompass all of the limitations of dependent claim 3.
Specifically, Heusinkveld in view of Ganiger above fails to critically teach a pair of oil condition sensing units is positioned in respective positions at a respective one of the at least one location, one of the pair positioned to sense the oil condition when the rotary meter is in a first orientation during use and one of the pair positioned to sense the oil condition when the rotary meter is in a second orientation during use (claim 3); or a pair of oil condition sensing units is positioned in respective positions at a respective one of the at least one location, one of the pair positioned to sense the oil condition when the rotary meter is in a first orientation during use and one of the pair positioned to sense the oil condition when the rotary meter is in a second orientation during use (claim 20).
Hence the best prior art or record fails to teach the invention as set forth in dependent claim 3 and the examiner can find no teachings for an oil monitoring system as claimed which specifically includes a pair of oil condition sensing units is positioned in respective positions at a respective one of the at least one location, one of the pair positioned to sense the oil condition when the rotary meter is in a first orientation during use and one of the pair positioned to sense the oil condition when the rotary meter is in a second orientation during use, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855